CAILLOUET, District Judge.
The Referee’s report is supported by the evidence offered at the hearing held on the application for the petitioner’s discharge as a bankrupt, and should be confirmed.
The concealment or removal of property by a bankrupt within the statutory period, with intent to hinder or delay or defraud his creditors, or any of them (Collier on Bankruptcy, 14 Ed., § 3.103, § 3.105, pp. 409, 412) is ground for denial of a discharge.
The objectors herein primarily established the existence of reasonable grounds for believing that the bankrupt did commit at least one of the acts which prevent discharge; the burden then was the bankrupt’s to prove that he had not, as a matter of fact, so committed the particular act in question; the evidence is not even in a state of “substantial equilibrium”, which condition would require denial of the discharge on the ground that the bankrupt failed to carry his burden of proof. Collier on Bankruptcy, supra, § 14.12, p. 1285; 8 C.J.S., Bankruptcy, § 544, p. 1467.
For the foregoing reasons the “Referee’s decision on the opposition of creditors to the discharge of Lucien William Rolland”, dated December 8th, 1941, is hereby confirmed, and the discharge applied for is accordingly denied.